DETAILED ACTION
Applicant’s amendments and remarks, filed July 1, 2021, are fully acknowledged by the Examiner. Currently, claims 1, 4, 6-8, 10, 12-15, 18, 22, 23, 25 and 27 are pending with claims 2, 3, 5, 9, 11, 16, 17, 19-21, 24 and 26 cancelled, claim 27 newly added, and claims 1, 4, 6-8, 10, 12-15, 18, 22, 23 and 25 amended.
Applicant’s filing of the updated drawings have obviated the previously-filed objections to the drawings. Applicant’s amendments to the claims have obviated the objections to the claims. Applicant’s amendments to claim 13 has obviated the previously-filed rejection of the claim under 35 U.S.C. 112(a). Applicant’s amendments and cancellations to the various respective claims have obviated the previously-filed grounds under 35 U.S.C. 112(b).
The following is a complete response to the July 1, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-8, 10, 12-15, 18, 22, 23, 25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim presently recites in the last paragraph that the upper and lower jaws are configured “when a tissue or vessel is grasped in between the upper and lower jaws (4,5), to achieve sealing and/or cutting by hot knife like effect by precise localized concentration of current in a central axis of the upper and the lower jaws (4,5), along a line of contact and by a slight apposition of the upper and the lower jaws (4,5) with the tissue or vessel without application of force of pressure, when the upper and the lower jaws (4,5) are opened and closed in a slow manner, thereby providing complete control to a surgeon according to a surgical requirement.”
The Examiner has reviewed the instant disclosure with respect to the above noted limitations, but has failed to find support for the combination of limitations set forth therein. Specifically, the instant disclosure establishes the upper and the lower jaws and for such to be configured to grasp tissue therebetween and for the use of such to provide for sealing and/or precise cutting of tissue. The Examiner, however, as failed to find either implicit or explicit disclosure to support the following claim limitations:
That the cutting is by hot knife like effect by precise localized concentration of current in a central axis of the upper and lower jaws;
For the jaws to have a line of contact and to be in “slight apposition” with the tissue or vessel while also not applying force or pressure to the tissue;
For such sealing/cutting to be done while the upper and lower jaws “are opened and closed in a slow manner, thereby providing complete control to a surgeon according to a surgical requirement”.
With respect to the first item noted above, the Examiner has reviewed the instant disclosure including the figures and priority document(s) but has failed to find any explicit description of the claims “hot knife like effect by precise localized concentration of current”. The Examiner has not found either “hot knife like effect” or “precise localized concentration” in the instant disclosure. While in haec verba description of these features need not be described literally in the disclosure, the Examiner has failed to find any other support which would allow persons of ordinary skill in the art to recognize that the inventor(s) was in possession of the invention as claimed at the time of filing. Without some manner of description of the cutting effect relative to a “hot knife effect” and “precise” concentration, the Examiner is unable to reasonably determine that Applicant has possession of these features of the now-claimed invention at the time of filing.
	Turning to the second item noted above, while the Examiner has failed to find implicit or explicit disclosure to support the limitation of “slight apposition”. Neither of the term of “slight” or “apposition” are present in the instant disclosure. The Examiner has failed to find any other disclosure, whether implicit or in similar wording, that would display that the level 
Further, given that the “slight apposition” language is not believed to be supported, the Examiner cannot find that the combination of the “slight apposition” in conjunction with the requirement of “without application of force or pressure” to the tissue or vessel is supported by the disclosure as well. While [0012] of the filed Specification contemplates that “the force application is eliminated” and [0089] recites similar disclosure, the Examiner has failed to find disclosure that supports that the jaws can be in contact with a tissue/vessel in slight apposition while also not applying any force or pressure to that tissue. There, again, is no description as to how/if slight apposition is provided, and then how such slight apposition is accomplished while also not applying force or pressure by the jaws to the tissue therebetween.
Turning to the final noted item, the Examiner has failed to find any fair disclosure that the sealing/cauterizing of tissue is accomplished in the noted manner. The Examiner has failed to find any explicit recitation of a “slow manner” in the disclosure, nor does the disclosure give insight to implicitly support such a recitation. Further, the disclosure is, at most, unclear as to how a slow opening/closing of the jaws effectuates the sealing and/or cutting by a hot knife like effect. Lastly, the Specification fails to describe what “complete control to a surgeon according to a surgical requirement” was envisioned to be at the time of filing thereby rendering such a requirement as not supported by the instant disclosure.

	Regarding claim 4, the claim has been amended to recites that the coatings “can further be coated of any proportion, ratio, shape and pattern on the upper and the lower jaws”. MPEP 2163.05(I)(B)(III) discusses that the range limitations and amendments directed thereto should any proportion or ratio of the coatings to be used. [0081] of the filed Specification states that “the proportion or ratio of ceramic insert, DLC coating and TiN coating will change and is defined”. Nothing in this or any other portion of the disclosure contemplates that the original disclosure contemplated any proportion or ratio of the coatings. At most, the disclosure generically recites proportions or ratios of the coatings with no recited values, low limit or high limit contemplated. Appropriate correction is required.

	 Regarding claim 14, similar to the above noted issues in independent claim 1, claim 14 recites “achieving cutting of the vessel/tissue by obtaining a ho cut by a precise localized concentration of current in a central axis of the jaws … without an application of a force or pressure when opened and closed in a slow manner creating a hot knife like effect only along a thin line of contact creating an electrical arching to cause cutting with a decreased thermal dissipation, completely under control of a surgeon, capable of deciding changes according to a procedural requirement” therein.  
The Examiner has reviewed the instant disclosure with respect to the above noted limitations, but has failed to find support for the combination of limitations set forth therein. Specifically, the instant disclosure provides for the upper and the lower jaws and for methodology where the jaws grasp tissue therebetween, and for the use of such to provide for sealing and/or precise cutting of tissue. The Examiner, however, as failed to find either implicit or explicit disclosure to support the following claim limitations:
Methodology where the cutting is by hot knife like effect by precise localized concentration of current in a central axis of the upper and lower jaws;
For the jaws to have a thin line of contact and to be in “slight apposition” with the tissue or vessel while also not applying force or pressure to the tissue;
For such sealing/cutting to be done while the upper and lower jaws “are opened and closed in a slow manner, thereby providing complete control to a surgeon according to a surgical requirement”.
With respect to the first item noted above, the Examiner has reviewed the instant disclosure including the figures and priority document(s) but has failed to find any explicit description of the claims “hot knife like effect by precise localized concentration of current”. The Examiner has not found either “hot knife like effect” or “precise localized concentration” in the instant disclosure. While in haec verba description of these features need not be described literally in the disclosure, the Examiner has failed to find any other support which would allow persons of ordinary skill in the art to recognize that the inventor(s) was in possession of the invention as claimed at the time of filing. Without some manner of description of the cutting effect relative to a “hot knife effect” and “precise” concentration, the Examiner is unable to reasonably determine that Applicant has possession of these features of the now-claimed invention at the time of filing.
	Turning to the second item noted above, while the Examiner has failed to find implicit or explicit disclosure to support the limitation of “slight apposition”. Neither of the term of “slight” or “apposition” are present in the instant disclosure. The Examiner has failed to find any other disclosure, whether implicit or in similar wording, that would display that the level of contact/touching of the first/second jaws to tissue was contemplated as being “in slight apposition” as presently recited in claim 1 at the time of filing. 
in slight apposition while also not applying any force or pressure to that tissue. There, again, is no description as to how/if slight apposition is provided, and then how such slight apposition is accomplished while also not applying force or pressure by the jaws to the tissue therebetween.
Turning to the final noted item, the Examiner has failed to find any fair disclosure that the sealing/cauterizing of tissue is accomplished in the noted manner. The Examiner has failed to find any explicit recitation of a “slow manner” in the disclosure, nor does the disclosure give insight to implicitly support such a recitation. Further, the disclosure is, at most, unclear as to how a slow opening/closing of the jaws effectuates the sealing and/or cutting by a hot knife like effect. Lastly, the Specification fails to describe what “complete control to a surgeon according to a surgical requirement” was envisioned to be at the time of filing thereby rendering such a requirement as not supported by the instant disclosure.

Regarding claim 15, the claim has been amended to recite the limitations of  a) “non-apposing congruent jaws”, b) “a minute gap of 0.1mm” and c) “to ensure a short circuit” therein. The Examiner has reviewed in the instant disclosure with respect to a) above but has failed to find any explicit support for the jaws to be defined as “non-apposing” and “congruent” as claimed. The Examiner has further review the noted areas on page 17 of the July 1, 2021 

Regarding claim 27, the claim recites “or any other shape that is able to create a thin line of contact” therein. This limitation represents new matter not supported in the instant disclosure. Specifically the limitation of “any other shape that is able to create a thin line of contact” is an open-ended limitation that encompasses many more options outside of those reasonably set forth for in the instant disclosure, these options extending outside the described shapes in the Specification and further including options that were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In other words, the open-ended recitations encompasses any and all shapes that form a thin line of contact, many of which Applicant has not shown possession or contemplation of such at the time of filing. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 4, 6-8, 10, 12-15, 18, 22, 23, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitations of a) “slow”, b) “slight” and c) “complete” therein. Each term noted above is taken by the Examiner as a relative term which renders the claim indefinite.  Each term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Neither of the terms of “slow” or “slight” do not appear in the Specification. Further, while the term “complete” is used in the disclosure, it is not used within the context of the claim; specifically “complete control to a surgeon according to a surgical requirement” As such, the scope of claim 1 is indefinite due to the inclusion of each of the listed relative terms. Claims 4, 6-8, 10, 12, 13 and 27 are rejected due to their respective dependency on claim 1. Appropriate correction is required. 

Regarding claim 14, the claim recites the limitations of a) “slow”, b) “slight” and c) “completely” therein. Each term noted above is taken by the Examiner as a relative term which renders the claim indefinite.  Each term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Neither of the terms of “slow” or “slight” do not appear in the Specification. Further, while the term “complete” is used in the disclosure, it is not used within the context of the claim; specifically “completely under a control 

Regarding claim 15, the last four lines recite “after the jaws are closed together reducing a diameter/thickness of the vessel-tissue compressed in the center at the narrow base to come in contact and thereby prevent accidental tissue burning, and failure or non-functioning of the mechanism, thereby safeguarding a patient and eliminating potential risks” therein. As presently recited, there are a number of issues with the noted lines of the claim. 
First, the limitation of “the center” fails to have proper antecedent basis in the claims. It is unclear to the Examiner what exactly “the center” is referring to, whether that be the vessel, the tissue, the jaws or some other structure. 
Next, it is unclear what structure of the mechanism or vessel/tissue the “to come in contact” limitation is directed towards. Given that the Examiner is unable to determine the relationships between the vessel/tissue and the mechanism/jaws, the scope of the claim is indefinite.
The Examiner respectfully suggests that Applicant review the language noted above in the claim and amend as required to render the scope of the claim as definite. Claim 25 is rejected due to its dependency on clam 15. Appropriate correction is required.

Regarding claim 18, the claim presently recited the limitations of a) “easy grip” and b) “vessel/tissue are small” therein. The terms of “easy” and “small” are relative terms which renders the claim indefinite.  Each term is not defined by the claim, the specification does not 
Again, regarding claim 18, the claim recites the limitation of “in opposing direction”. This limitation renders the scope of the claim as indefinite because the relationship of this limitation to the jaws as well as the method of treatment is not clearly defined such that one of ordinary skill can reasonably ascertain what the “opposing direction” is referring to.  The Examiner respectfully suggests that Applicant amend the claim to better define the “direction” to the other claimed portions of the device and/or method. Appropriate correction is required.

Regarding claim 22, the claim presently sets forth limitations directed to the shape of the jaws including 1) substantially elliptical shape with a sharp or blunt protruding tip on an upper part of the tip, 2) substantially round, and 3) substantially U-shaped. The claim then continues with limitations directed towards the “sharp protruding tip…”. The Examiner is of the position that the claim is indefinite as presently recited because it is first unclear if the second and third shapes (substantially round, substantially U-shaped) present alternative options of the shape of the jaws from the first shape (substantially elliptical) due to the manner in which the claim is drafted. 
Further, the Examiner is of the position that the scope of the claim is indefinite because the claim introduces the “a sharp or blunt protruding tip on an upper part of the tip” but it is unclear if this tip is directed to one and/or both of the of the jaws. This leaves questions as the structure required by the claim as well as the structural relationship between each of the jaws.

The Examiner respectfully suggests that Applicant carefully amend the claim to properly introduce each of the options of the shapes of the jaws, and then properly introduce further limitations of each option if such is desired. Appropriate correction is required.

Regarding claim 23, the claim has been amended to recite the limitations of a) “more hemostatic and precise cutting”, b) “reduced force of mechanical compression”, c) “precise dispersion” and d) “decreased thermal dissipation” therein. The noted terms including “more”, “precise” and “decreased” are relative terms which renders the claim indefinite.  Each term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Regarding claim 25, the claim recites the limitation of “the tapered shape at the upper tip, or other shape of the jaw” therein. This limitation renders the scope of the claim as indefinite because it is unclear as currently recited if “other shape of the jaw” refers to the jaw of the at least one jaw (per claim 15) that has the tapered shaped at the upper tip, is directed towards the other jaw, is included at the same time as the tapered shape, or some other combination of limitations. Given that the structural requirements of the claim as unascertainable, the scope of the claim is indefinite. Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 11-16 of the Remarks with respect to the prior rejection of claims 1, 3-7, 10, 11, 14 and 26 under 35 U.S.C. 102(a)(2) as anticipated by Ding have been fully considered and are persuasive. Specifically, the substantial amendments to each of independent claims 1 and 14 have introduced a combination of limitations that are not taught in the Ding reference including each of the features of the upper and lower jaw in combination with the specific hot-knife effect . Therefore, the rejection has been withdrawn.  
However, upon further consideration, the Examiner has submitted a number of new grounds of rejection under each of 35 U.S.C. 112(a) and (b) above. These rejections have precluded the determination of allowability at this time. Upon correction of the noted issues, allowability of the claims will be reevaluated. The Examiner further reserves the right to review the Ding reference in response to any future communication.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794